Citation Nr: 0728888	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for recurrent tinnitus.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to service connection for bronchial 
asthma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran suffers from tinnitus that is etiologically 
related to acoustic trauma during active military service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R.        § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Tinnitus

The veteran contends he is entitled to service connection for 
tinnitus because he experienced a significant amount of in-
service acoustic trauma from working around airplanes as a 
fuel specialist.
  
The veteran was afforded a VA exam in July 2003, during which 
he was diagnosed with bilateral tinnitus and normal hearing.  
A second exam was performed in October 2005, during which the 
examiner noted the primary cause of tinnitus is hearing loss.  
Since the examiner considered the veteran to have normal 
hearing, his tinnitus was attributed to a temporomandibular 
joint disorder.  However, during the pendency of this appeal, 
in October 2004, the RO Decision Review Officer granted 
service connection for bilateral hearing loss as a result of 
in-service acoustic trauma.

The veteran states that he has suffered from tinnitus since 
his discharge from active service.  The Board concludes that 
the veteran's statements that he experienced tinnitus since 
service are competent to establish continuity of 
symptomatology, as he is also competent to testify that the 
ringing in his ears started during service.  See Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandeau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007) (holding that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to 
identify the medical condition).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  

Thus, the Board finds that service connection is warranted 
for tinnitus. The veteran has been diagnosed with bilateral 
tinnitus, which he claims to have suffered from since his 
discharge from active service.  In addition, the VA examiner 
has stated the primary cause of tinnitus to be hearing loss.  
Because the RO has granted service connection for bilateral 
hearing loss, the benefit of the doubt favors granting the 
veteran's claim of service connection for tinnitus. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq.; 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2006).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for tinnitus, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the claim.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for tinnitus and thus represents a full grant of 
the issue on appeal.  A decision therefore poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Service connection for tinnitus is granted.


REMAND

The veteran maintains that his currently diagnosed asthma is 
related to his active service.  He had no history of asthma 
before service, and suffered from one episode of bronchitis 
during his service.  His separation exam gives no indication 
of asthma.  Medical records show a diagnosis of bronchial 
asthma as early as 1981.  The veteran claims earlier 
treatment, though these records are unavailable.  There is no 
medical opinion as to the etiology of his asthma.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran for the 
names of all VA and non-VA health care 
providers that have treated him for a 
chronic respiratory disorder, to include 
bronchial asthma.

2.  The veteran should be afforded a VA 
examination in order to determine the 
etiology of his respiratory disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate.  

The examiner should answer the following.

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran has a currently 
manifested respiratory disorder that is 
etiologically related to his active 
service?

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  If 
however, no opinion can be rendered, 
please explain why this is not possible.

3. Upon completion of the above,  
readjudicate the issue on appeal. If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned  
to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


